DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites “selecting a second portion of the group of content layers according to … the change in the orientation of the first display resulting in a second selected portion of the group of content layers; and providing third instructions to the first display of the first communication device to present the second selected portion of the group of content layers resulting in a third presentation.”  However, claim 4 depends on claim 3, which recites “providing second instructions … to adjust the first presentation to a second presentation of the first selected portion of the group of content layers according to the change in orientation of the first display.”  
Due to its dependency, claim 4 contains all limitations of claim 3.  The specification does not provide support for both adjusting presentation of the “first group of content layers” and selecting a “second group of content layers” based on a change in device orientation.
Claim 20 is rejected for reasons given above with respect to claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Aldrey, US 20090217320 in view of Rouady, US 20160366464, and further in view of Reeves, US 20130080945.

As to claim 1 Aldrey discloses a device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system (Fig. 2: 201), facilitate performance of operations, the operations comprising: 
receiving a group of content layers from a group of media content sources ([0027] and [0033]-[0035] – overlay data (content layers) are received from plural media content sources over IP network 109 and service provider network 101); 
identifying metadata for each content layer of the group of content layers resulting in a group of metadata, the metadata for each content layer of the group of content layers comprising: an indication of a subject matter of the content layer and a time sensitivity of the content layer ([0025] – metadata indicates subject matter and timing (i.e. time sensitivity) of events described by the overlays); 
obtaining a group of user preferences ([0045]-[0046] – user profiles contain overlay preferences); 
selecting a first portion of the group of content layers according to the group of metadata and the group of user preferences resulting in a first selected portion of the group of content layers; and providing first instructions to a first display of a first communication device to present the first selected portion of the group of content layers resulting in a first presentation ([0026] and [0057]; Fig. 5c – overlay metadata is used to correlate overlay content with user profiles to determine overlay content to be displayed).  
Aldrey fails to disclose that the metadata also includes a position on a display of the content layer.
However, in an analogous art, Rouady discloses a similar system of overlaying graphics, where metadata that describes a position on a display of the overlay, or content layer ([0062]).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Aldrey with the teachings of Rouady, the rationale being to give content providers greater control over the manner in which overlays are displayed.
The system of Aldrey and Rouady fails to disclose subsequent to the providing of the first instructions, detecting a change in orientation of the first display.
However, in an analogous art, Reeves discloses: subsequent to providing instructions to display a content layer, detecting a change in orientation of the first display ([0160] and Fig. 10 – changes in device orientation are detected, and content overlay layers are adjusted).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Aldrey and Rouady with the teachings of Reeves.  Reeves [0146] provides motivation for such a modification, which would enable the device to be “personalized and optimized for each display mode, thereby increasing customization and personalization opportunities.” 

As to claim 3 Reeves discloses that operations further comprise providing second instructions to the first display of the first communication device to adjust the first presentation to a second presentation of the first selected portion of the group of content layers according to the change in the orientation of the first display ([0160], Fig. 10 – interface elements, i.e. content layers, are changed to a second display upon change in orientation).  

As to claim 5 Aldrey discloses that the group of content layers is selected from the group consisting of a main content layer, corner content overlay, bottom banner overlay, top banner overlay (Fig. 5a-c).  

As to claim 9 Aldrey discloses that the operations comprise receiving a user-generated input, wherein the user-generated input indicates a first portion of the group of user preferences ([0046]).  

As to claim 10 Aldrey discloses that the operations further comprise detecting a location of the first communication device, wherein a first portion of the group of user preferences are determined according to the location of the first communication device ([0046], [0069]).   

As to claim 12 Aldrey discloses that the selecting of the first portion of the group of content layers comprises selecting the first portion of the group of content layers according a second portion of the group of content layers ([0072] – a plurality of combinations of overlays is selectable by the viewer).  

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Aldrey, Rouady, and Reeves, and further in view of Lee, US 20140173446.

As to claim 4 Aldrey, Rouady, and Reeves discloses that the operations further comprise: selecting a second portion of the group of content layers according to the group of metadata, the group of user preferences, resulting in a second selected portion of the group of content layers; and providing third instructions to the first display of the first communication device to present the second selected portion of the group of content layers resulting in a third presentation (Aldrey [0072], Fig. 5c – overlay selection is based on metadata and user preferences and results in a second group of layers being displayed).  
This system fails to disclose that selection of a second group of content layers is based on the change in the orientation of the first display.
However, in an analogous art, Lee discloses selecting a second portion of a group of content layers according to a change in the orientation of the first display resulting in a second selected portion of the group of content layers; and providing third instructions to the first display of the first communication device to present the second selected portion of the group of content layers resulting in a third presentation ([0119] – different UI elements (e.g. a second group of content layers) are selected based on a change in orientation of the device).  
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Aldrey, Rouady, and Reeves with the teachings of Lee.  The rationale for this modification would have been to make more efficient use of changes in available screen space that occur with changes in orientation.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Aldrey, Rouady, and Reeves, in view of Wodka et al., US Pub No. 20170099514.

As to claim 6 Aldrey fails to disclose that the operations comprise detecting a second display of a second communication device.
However, in an analogous art, Wodka discloses detecting a second display of a second communication device ([0039] – it is detected if a second screen device is active).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Aldrey, Rouady, and Reeves with the teachings of Wodka, the motivation being to improve the viewing experience for overlays when a second device is present (see Wodka [0039]).

As to claim 7 the system of Aldrey, Rouady, Reeves, and Wodka discloses providing second instructions to the second display of the second communication device to adjust the first presentation to a second presentation of the first selected portion of the group of content layers according to the second display (Wodka [0039]-[0041] – a fourth presentation (i.e. a display of overlay content) is presented on the second display).  

As to claim 8 the system of Aldrey, Rouady, Reeves, and Wodka discloses selecting a second portion of the group of content layers according to the group of metadata, the group of user preferences, and the detecting of the second display resulting in a second selected portion of the group of content layers; and providing third instructions to the second display of the second communication device to present the second selected portion of the group of content layers resulting in a third presentation (Wodka [0039]-[0041] – the selected overlay content is based on user preferences.  In combination with the teachings of Aldrey [0025]-[0027] and [0045]-[0046], the selection of a third portion of overlay content displayed on the second device is based on the claimed factors).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aldrey, Rouady, and Reeves in view of Ahmed et al., US Pub No. 20150026708.

As to claim 11 Aldrey fails to disclose that the operations comprise obtaining internet browsing history associated with a user, wherein a first portion of the group of user preferences are determined according to the internet browsing history associated with the user.  
However, in an analogous art, Ahmed discloses obtaining internet browsing history associated with a user, wherein a portion of user preferences are determined according to the internet browsing history associated with the user ([0053], [0145], [0180] – notification preferences relating to overlays are based in part on past internet browsing history).  
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Aldrey, Rouady, and Reeves with the teachings of Ahmed, the motivation being to improve the viewing experience for overlays by providing an automated customization of overlay content that takes into account user habits.

Claims 13-14, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Aldrey, Rouady, and Reeves, and further in view of Misra et al., US Pub No. 20190082189.

As to claim 13 Aldrey discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 
receiving a group of content layers from a group of media content sources  ([0027] and [0033]-[0035] – overlay data (content layers) are received from plural media content sources over IP network 109 and service provider network 101);
identifying metadata for each content layer of the group of content layers resulting in a group of metadata, the metadata for each content layer of the group of content layers comprising: an indication of a subject matter of the content layer and a time sensitivity of the content layer ([0025] – metadata indicates subject matter and timing (i.e. time sensitivity) of events described by the overlays);
obtaining a group of user preferences ([0045]-[0046] – user profiles contain overlay preferences);  
selecting a first portion of the group of content layers according to the group of metadata and the group of user preferences, and providing, based on the selecting, first instructions to the first communication device to present, via the display, the first portion of the group of content layers resulting in a first presentation ([0026] and [0057]; Fig. 5c – overlay metadata is used to correlate overlay content with user profiles to determine overlay content to be displayed).  
Aldrey fails to disclose that the metadata also includes a position on a display of the content layer.
However, in an analogous art, Rouady discloses a similar system of overlaying graphics, where metadata that describes a position on a display of the overlay, or content layer ([0062]).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Aldrey with the teachings of Rouady, the rationale being to give content providers greater control over the manner in which overlays are displayed.
The system of Aldrey and Rouady fails to disclose subsequent to the providing of the first instructions, detecting a change in orientation of the first display.
However, in an analogous art, Reeves discloses: subsequent to providing instructions to display a content layer, detecting a change in orientation of the first display ([0160] and Fig. 10 – changes in device orientation are detected, and content overlay layers are adjusted).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Aldrey and Rouady with the teachings of Reeves.  Reeves [0146] provides motivation for such a modification, which would enable the device to be “personalized and optimized for each display mode, thereby increasing customization and personalization opportunities.” 
The system of Aldrey, Rouady, and Reeves fails to disclose selecting a first portion according to a determination that a second portion of the group of content layers would distract from the first portion of the group of content layers if the first portion of the group of content layers and the second portion of the group of content layers were to be presented on a first display of a first communication device simultaneously.  
However, in an analogous art, Misra discloses selecting a first portion according to a determination that a second portion of the group of content layers would distract from the first portion of the group of content layers if the first portion of the group of content layers and the second portion of the group of content layers were to be presented on a first display of a first communication device simultaneously ([0137] – other applications (i.e. second portion of content layer) are removed when an emergency alert (i.e. first portion of the group of content layers) is displayed).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Aldrey and Rouady with the teachings of Misra, the rationale being to avoid disrupting important announcements.

As to claim 14 the system of Aldrey and Misra discloses that the first instructions comprise instructions to adjust a first content layer in the first selected portion of the group of content layers according to a second content layer in the first selected portion of the group of content layers (Misra [0137]).  

As to claim 18 the system of Aldrey, Rouady, Reeves, and Misra, as described above, discloses a method, comprising: receiving, by a processing system including a processor, a group of content layers from a group of media content sources; identifying, by the processing system, metadata for each content layer of the group of content layers resulting in a group of metadata, the metadata for each content layer of the group of content layers comprising: an indication of a subject matter of the content layer, a time sensitivity of the content layer (Aldrey [0025]), and a position on a display of the content layer (Rouady [0062]); 
obtaining, by the processing system, a group of user preferences; selecting, by the processing system, a first portion of the group of content layers according to the group of metadata and the group of user preferences resulting in a first selected portion of the group of content layers; and providing, by the processing system and based on the selecting, first instructions to a first communication device to present, via a first display of the first communication device, the first portion of the group of content layers resulting in a first presentation (Aldrey [0025]-[0027], [0033]-[0035], and [0045]-[0057] – see rejection of claim 13), wherein the first instructions comprise instructions to adjust a first content layer in the first portion of the group of content layers according to a second content layer in the first portion of the group of content layers, wherein in an absence of the adjustment the first content layer in the first portion of the group of content layers would distract from the second content layer in the first portion of the group of content layers when the first content layer in the first portion of the group of content layers and the second content layer in the first portion of the group of content layers are presented on the first display simultaneously (Misra [0137] – other applications are removed (i.e. an adjustment is performed) when an emergency alert is displayed.  This shows that without the adjustment, the first portion would distract from the emergency alert, or the second portion in the group of content layers); and 
subsequent to the providing of the first instructions, detecting a change in orientation of the first display (Reeves [0160] and Fig. 10 – changes in device orientation are detected, and content overlay layers are adjusted).

As to claim 19 Aldrey discloses providing, by the processing system, second instructions to the first communication device to adjust the first presentation to a second presentation of the first portion of the group of content layers according to the change in the orientation of the first display (Reeves [0160]).  

As to claim 21 Reeves discloses that the detecting of the change in the orientation of the first display comprises detecting a change from a landscape orientation to a portrait orientation ([0160], Fig. 10).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aldrey, Rouady, and Misra, as applied above, and further in view of Wodka.

As to claims 15-17 see rejection of claims 6-8.  Motivation to modify the system of Aldrey, Rouady, and Misra with the teachings of Wodka to arrive at the invention recited in claims 15-17 is the same as that described in the rejection of claims 6-8.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Aldrey, Rouady, Reeves, and Misra, in view of Lee.

As to claim 20 see rejection of claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/           Primary Examiner, Art Unit 2423